Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honsul et al. (US 6145360).
Regarding Claims 1 and 6, Honsul discloses a fastening tool 1 configured to fasten a workpiece via a fastener 24, the fastener 24 having a pin 25 and a cylindrical part 24, the fastening tool 1 comprising: a fastener-abutment part 23 configured to abut on the cylindrical 
Regarding Claim 4, Honsul discloses a display part configured to display 44 the setting information accepted by the input-accepting part 43 or the control condition based on the setting information (Col .6, Lines 14-31, Fig. 2).
Regarding Claim 5, Honsul discloses the display part 44 is further configured to display information other than the setting information and the control condition (Col. 4, Lines 26-31).
Regarding Claim 7, Honsul discloses the operation part is configured to output the setting information as a digital signal (Col. 4, Lines 26-31 and Col. 5, Lines 26-30 and Lines 55-62).
Regarding Claim 8, Honsul discloses he fastening tool is configured to operate in an input-accepting mode in which the input-accepting part 43 is capable of accepting input of the 
Regarding Claim 9, Honsul discloses a storage device (Col. 3, Lines 41-42) configured to store the setting information accepted by the input-accepting part 43, or the control condition based on the setting information, the motor-control part 35 is configured to control driving of the motor 2 according to the control condition based on the setting information stored in the storage device, or the control condition stored in the storage device (Col. 3, Lines 41-42 and Lines 55-59).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BAYAN SALONE/Primary Examiner, Art Unit 3726